DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 is missing from the claim set. It should be listed at Canceled to clarify that no claim 30 is present before claim 31.  Appropriate correction is required.
 Election/Restrictions

Claims 4-5, 18-19, and 31-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determine a second amount of time until the item is to be delivered to a requestor” rendering the claimed indefinite. It is not clear if the second amount of time is different from claimed a first amount of time to complete the requested print job. The instant specification discloses an expected delivery time (e.g., when does the requestor need the item to be printed), see [0148]. Examiner suggest correcting to clarify the second amount of time is the expected delivery time, and the claim will be understood as such.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-17 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  claim 1 recites “a computer readable medium” which includes a transitory signal. 
For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category, see MPEP 2106. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 9, 10, 11, 13, 15, 16, 17, 20, 21, 23, 24, 25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschanz et al. (US 2013/0290220 A1).
Regarding claim 1, Tschanz meets the claimed a three-dimensional (3D) printing system (3D printer 104, Fig. 1) comprising: a computer readable medium storing computer readable instructions;(storage 108, Fig. 1) and a processing system having one or more processors that execute the computer readable instructions, (Processor 106, Fig. 1) wherein the computer readable instructions cause the processing system to: receive a print job request corresponding to a requested print job, (the computer system may receive or generate a queue of items for printing [0025]) the print job request indicating an item to be 3D printed; determine a plurality of print job attributes corresponding to the requested print job, (given an order queue line and a number of configurations, a particular configuration is selected which minimizes the cost function based on queue delays, printing time and total number of figurines in a configuration [0026])  including: determine a first amount of time to complete the requested print job; (printing time [0026])  determine a priority score of the requested print job based on the plurality of print job attributes; (scoring which minimizes the cost function, see [0026])  order a 3D print job queue based on the priority score of the requested print job and other priority scores of one or more other print jobs stored in the 3D print job queue;  (queue of times for printing [0025]) and initiate a new 3D print job by a 3D printer of one or more 3D printers based on the 3D print job queue.(the printer 104 is in communication with the computer system 102 and is configured to print [0034]).
Tschanz does not teach and determine a second amount of time until the item is to be delivered to a requestor. 
Tschanz teaches a customer may be provided with a time estimate for when the item will be ready, [0051].  Tschanz teaches how long an item has been in queue (e.g., how long a guest has been waiting for the item) [0050]. Tschanz teaches this information is considered when determine which items form the queue to print, see [0050], to meeting or exceeding customer's expectations as to timeliness, see [0030]. Thus, the teaching of Tschanz to measure how long a customer has been waiting renders obvious determine a second amount of time until the item is to be delivered to a requestor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to measure the expected delivery time when determining the queue order of Tschanz because Tschanz teaches measuring how long a customer has been waiting to optimize the queue sorting algorithm for meeting or exceeding customer's expectations as to timeliness, see [0031]. 


Regarding claim 2, Tschanz meets the claimed further comprising the one (Tschanz teaches one 3D printer 104, Fig. 1) or more 3D printers. 

Regarding claim 3, Tschanz meets the claimed, wherein the one or more 3D printers print industrial items. (Examiner notes that the instant claims and specification do not define “industrial”. Furthermore, the product is considered the intended use of the claimed 3D printing apparatus, see MPEP 2114. Tschanz teaches a 3D printer that may include selective laser sintering, direct metal laser sintering, fused deposition modeling, [0034], and is capable of printing industrial and non-industrial products). 


Regarding claim 6, Tschanz meets the claimed wherein determining a priority score of the requested print job based on the plurality of print job attributes includes inputting the plurality of print job attributes to a scoring model, wherein the scoring model outputs a priority score of the requested print jobs based on the plurality of print job attributes. (given an order queue line and a number of configurations, a particular configuration is selected which minimizes the cost function based on queue delays, printing time and total number of figurines in a configuration [0026])  

Regarding claim 7, Tschanz meets the claimed wherein the priority score of the requested print job is determined based on a rules-based approach. (given an order queue line and a number of configurations, a particular configuration is selected which minimizes the cost function based on queue delays, printing time and total number of figurines in a configuration [0026])  


Regarding claim 9, Tschanz meets the claimed, wherein the second amount of time is indicated by a requested pickup time received in the request. (Tschanz teaches a customer may be provided with a time estimate for when the item will be ready, [0051].  Tschanz teaches customer information is considered when determining which items form the queue to print, see [0050], to meeting or exceeding customer's expectations as to timeliness, see [0030]. Thus, the teaching of Tschanz to measure how long a customer has been waiting renders obvious pickup time). 


Regarding claim 10, Tschanz meets the claimed wherein determining the first amount of time includes: retrieving a design record from a design library corresponding to the item to be 3D printed; (binary representation 306 defines an outer perimeter of the figurine for the view/angle at which the image was captured, [0045], Fig. 3) determining a completion time of the item to be 3D printed from the design record: (printing time [0026])  and determining the first amount of time based on the completion time. (Tschanz teaches speed bonus for batches that include smaller items and which will take less time to print [0052], which means that the algorithm calculates the time for the whole batch).


Regarding claim 11, Tschanz meets the claimed, wherein the completion time indicates an amount of time needed to 3D print the item. (Tschanz teaches speed bonus for batches that include smaller items and which will take less time to print [0052], which means that the algorithm calculates the time for the whole batch).


Regarding claim 13, Tschanz meets the claimed , wherein determining the first amount of time includes: receiving a 3D model of the item to be printed: estimating a completion time based on the model; : (printing time [0026])   and determining the first amount of time based on the completion time. (Tschanz teaches speed bonus for batches that include smaller items and which will take less time to print [0052], which means that the algorithm calculates the time for the whole batch).

Regarding claim 15, Tschanz meets the claimed wherein the print job attributes of the requested print job include a price attribute indicating a price paid to have the item 3D printed. (Tschanz teaches scoring may take into account a cost of printing figurines using a particular print bed [0026], and “dollar value” in claim 12 of the PG PUB). 


Regarding claim 16, Tschanz meets the claimed  method for controlling a three-dimensional (3D) printing system (Tschanz teaches one 3D printer 104, Fig. 1) comprising: receiving, (the computer system may receive or generate a queue of items for printing [0025]) by a processing system having one or more processors, (Processor 106, Fig. 1) a print job request corresponding to a requested print job, the print job request indicating an item to be 3D printed; determining. by the processing system, a plurality of print job attributes corresponding to the requested print job. (given an order queue line and a number of configurations, a particular configuration is selected which minimizes the cost function based on queue delays, printing time and total number of figurines in a configuration [0026])   including: determining a first amount of time to complete the requested print job; (printing time [0026])  : determining, by the processing system, a priority score of the requested print job based on the plurality of print job attributes: ; (scoring which minimizes the cost function, see [0026])  ordering, by the processing system, a 3D print job queue based on the priority score of the requested print job and other priority scores of one or more other print jobs stored in the 3D print job queue; (queue of times for printing [0025])  and initiating, by the processing system, a new 3D print job by a 3D printer of one or more 3D printers based on the 3D print job queue. .(the printer 104 is in communication with the computer system 102 and is configured to print [0034]).
Tschanz does not teach and determine a second amount of time until the item is to be delivered to a requestor. 
Tschanz teaches a customer may be provided with a time estimate for when the item will be ready, [0051].  Tschanz teaches how long an item has been in queue (e.g., how long a guest has been waiting for the item) [0050]. Tschanz teaches this information is considered when determine which items form the queue to print, see [0050], to meeting or exceeding customer's expectations as to timeliness, see [0030]. Thus, the teaching of Tschanz to measure how long a customer has been waiting renders obvious determine a second amount of time until the item is to be delivered to a requestor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to measure the expected delivery time when determining the queue order of Tschanz because Tschanz teaches measuring how long a customer has been waiting to optimize the queue sorting algorithm for meeting or exceeding customer's expectations as to timeliness, see [0031]. 


Regarding claim 17, Tschanz meets the claimed, wherein the one or more 3D printers print industrial items. (Examiner notes that the instant claims and specification do not define “industrial”. Furthermore, the product is considered the intended use of the claimed 3D printing apparatus, see MPEP 2114. Tschanz teaches a 3D printer that may include selective laser sintering, direct metal laser sintering, fused deposition modeling, [0034], and is capable of printing industrial and non-industrial products). 

Regarding claim 20, Tschanz meets the claimed wherein determining a priority score of the requested print job based on the plurality of print job attributes includes inputting the plurality of print job attributes to a scoring model, wherein the scoring model outputs a priority score of the requested print jobs based on the plurality of print job attributes. (given an order queue line and a number of configurations, a particular configuration is selected which minimizes the cost function based on queue delays, printing time and total number of figurines in a configuration [0026])  

Regarding claim 21, Tschanz meets the claimed wherein the priority score of the requested print job is determined based on a rules-based approach. (given an order queue line and a number of configurations, a particular configuration is selected which minimizes the cost function based on queue delays, printing time and total number of figurines in a configuration [0026])  

Regarding claim 23, Tschanz meets the claimed, wherein the second amount of time is indicated by a requested pickup time received in the request. (Tschanz teaches a customer may be provided with a time estimate for when the item will be ready, [0051].  Tschanz teaches customer information is considered when determining which items form the queue to print, see [0050], to meeting or exceeding customer's expectations as to timeliness, see [0030]. Thus, the teaching of Tschanz to measure how long a customer has been waiting renders obvious pickup time). 


Regarding claim 24, Tschanz meets the claimed wherein determining the first amount of time includes: retrieving a design record from a design library corresponding to the item to be 3D printed; (binary representation 306 defines an outer perimeter of the figurine for the view/angle at which the image was captured, [0045], Fig. 3) determining a completion time of the item to be 3D printed from the design record: (printing time [0026])  and determining the first amount of time based on the completion time. (Tschanz teaches speed bonus for batches that include smaller items and which will take less time to print [0052], which means that the algorithm calculates the time for the whole batch).


Regarding claim 25, Tschanz meets the claimed, wherein the completion time indicates an amount of time needed to 3D print the item. (Tschanz teaches speed bonus for batches that include smaller items and which will take less time to print [0052], which means that the algorithm calculates the time for the whole batch).


Regarding claim 27,  Tschanz meets the claimed , wherein determining the first amount of time includes: receiving a 3D model of the item to be printed: estimating a completion time based on the model; : (printing time [0026])   and determining the first amount of time based on the completion time. (Tschanz teaches speed bonus for batches that include smaller items and which will take less time to print [0052], which means that the algorithm calculates the time for the whole batch).

Regarding claim 29, Tschanz meets the claimed wherein the print job attributes of the requested print job include a price attribute indicating a price paid to have the item 3D printed. (Tschanz teaches scoring may take into account a cost of printing figurines using a particular print bed [0026], and “dollar value” in claim 12 of the PG PUB). 





Claim(s) 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschanz et al. (US 2013/0290220 A1) in view of Pettis (US 2017/0031635 A1). 

Regarding claim 8 and 22, Tschanz does not meet the claimed wherein the plurality of print job attributes includes a location of a requestor, and wherein determining the second amount of time is based on the distance of the requestor from a location of the one or more 3D printers.
Pettis meets the claimed wherein the plurality of print job attributes includes a location of a requestor, and wherein determining the second amount of time is based on the distance of the requestor from a location of the one or more 3D printers. (Pettis teaches a 3D printing system including a mobile device 312 may include location awareness technology such as Global Positioning System (“GPS”), and the print server may determine a location of the mobile device 312 initiating the print job and locate a closest printer for fabrication of the object, see [0059]. Thus, the print server of Pettis must determine the distance of the requestor, which in combination with  Tschanz teaches the expected time for a requestor, meets the claim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to measure the distance from a requestor as taught by Pettis with the 3D printing algorithm of Tschanz because it improves the allocation of resources for remote users, see [0004].

Claim(s) 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschanz et al. (US 2013/0290220 A1) in view of Gain (US 2016/0361878). 

Regarding claim 12 and 26, Tschanz does not explicitly teach wherein the completion time indicates an amount of time needed to pre-process the requested print job, 3D print the item, and post-process the item. 
Gain meets the claimed wherein the completion time indicates an amount of time needed to pre-process the requested print job, 3D print the item, and post-process the item.(Gain teaches a 3D printing algorithm where the time includes the pre and post processing and time required to make the part 100, see [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pre and post processing time in the time to make the part as taught by Gain with the 3D printing algorithm of Tschanz so the user can be better informed. 

Claim(s) 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschanz et al. (US 2013/0290220 A1) in view of Nevins (US 9,533,526 B1). 

Regarding claim 14 and 28, Tschanz does not disclose wherein the print job attributes of the requested print job include a loyalty attribute corresponding to a requestor of the print job.
Nevins meets the claimed wherein the print job attributes of the requested print job include a loyalty attribute corresponding to a requestor of the print job. (Nevins teaches additive manufacturing system 100 at a retail location where the cost of the headband 4110 can optionally depend upon the amount whether the customer is a member of a selected loyalty or rewards program, and/or other variables, Col. 44, lines 6-35. Tschanz teaches customer information is considered when determining which items form the queue to print, see [0050], to meeting or exceeding customer's expectations as to timeliness, see [0030]. Thus the combination of Tschanz and Nevins meets the claim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the loyalty or rewards information of Nevins with the 3D printing queue of Tschanz because it improves customer experiences to attract new and repeat customers, see Col. 18, lines 63-67.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744